122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joselito MENGUITO, a.k.a. Joselito Borja Menguito;  RichellaMenguito;  Jessriel Menguito;  Nerissa Salazar Menguito,a.k.a. Nerissa Salazar;  Janis-Bob Menguito, a.k.a.Janie-Bob Menguito, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-71023.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Filed Aug. 28, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Joselito Menguito, his wife, and three of their children, all natives and citizens of the Philippines, petition pro se for review of the Board of Immigration Appeals' ("BIA") decision affirming an Immigration Judge's ("IJ") order denying their applications for asylum and withholding of deportation.  We dismiss in part and deny in part.


3
The Menguitos contend that IJs routinely discriminate against Filipinos seeking asylum.  We dismiss this contention for lack of jurisdiction.


4
We conclude that the evidence presented by the Menguitos would not compel a reasonable factfinder to find a well-founded fear of persecution based upon one of the five requisite grounds.  See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).  Because the Menguitos failed to meet the lower standard required to obtain asylum, they also failed to satisfy the higher standard of "clear probability of persecution" required for withholding of deportation.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).


5
Accordingly, we dismiss in part and deny in part the petition for review.


6
PETITION FOR REVIEW DISMISSED in part and DENIED in part.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3